UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 FUEL TECHNOLOGY PRODUCTS, INC. (Exact name of registrant as specified in its charter) Nevada 27-3166780 (State or jurisdiction of Incorporation orOrganization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) Donald J. Rackemann 3184-D Airway Avenue Costa Mesa, California 92626 Voice:(775) 886-0601Fax:(775) 883-2723 (Address, including zip code, and telephone number, including area code of registrant’s principal executive offices) CORPORATE SERVICES OF NEVADA 204 W. Spear Street, Suite 3020 Carson City, Nevada 89703 Voice:(800) 655-0538 (Name, address, including zip code, and telephone number, including area code of agent for service) Copies to: Dennis Brovarone, Esq. 18 Mountain Laurel Drive Littleton, Colorado 80127 Voice:(303) 466-4092Fax:(303) 466-4826 Approximate date of commencement of proposed sale to the public:As soon as practicable after the Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, as amended, check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462© under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering.o If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.o Indicate by check mark whether the registrant is a large, accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of Each Class ofSecurities to beRegistered Amount to BeRegistered Proposed Maximum Offering Price per Unit Proposed Maximum Aggregate Offering Amount of Registration Fee Common Stockpar value $0.001 $ $ $ Total $ $ $ THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT FILES A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8 (a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING TO PURSUANT TO SUCH SECTION 8 (a) MAY DETERMINE. Subject to Completion, Dated April 13, 2012 The information in this prospectus is not complete and may be changed.We may not sell these securities until the Registration Statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS FUEL TECHNOLOGY PRODUCTS, INC. This prospectus relates to the sale of up to15,000,000 shares of common stock of FUEL TECHNOLOGY PRODUCTS, INC. by FUEL TECHNOLOGY PRODUCTS, INC. at $1.00 per share for a total amount of $15,000,000.We estimate net proceeds to be $14,970,000 for the total offering if no commissions are paid or $0.994 per share and $14,470,000 or $0.894 per share if commissions are paid. All costs associated with this registration will be borne by Fuel Technology Products, Inc. We usually refer to FUEL TECHNOLOGY PRODUCTS, INC. as Fuel Saver Group (a dba of Fuel Technology Products, Inc.). Our common stock is not traded on any market or securities exchange.Common stock being registered in this Registration Statement may be sold by the Company at a fixed price of $1.00 per share.We know of no market makers for our common stock. The offering price may not reflect the market price of our shares after the offering. The shares will be offered and sold by our officers and directors without any discounts or other commissions on a best efforts basis. The proceeds of this Offering will not be deposited into an escrow account and there is no minimum subscription that must be reached before the Company can utilize the net proceeds of each subscription as such subscription is received and accepted by the Company.Therefore, funds will become immediately available to the Company.An indeterminate number of shares may be sold through broker/dealers who are members of the FINRA and who will be paid a maximum of a 10% commission on the sales they make.We currently have no agreements, arrangements or understandings with any broker/dealers to sell shares.If we choose to sell our shares through broker/dealers, we will file a post-effective amendment to this Registration Statement to identify the broker/dealers. This Offering will terminate in 180 days from the date of this Prospectus.FUEL TECHNOLOGY PRODUCTS INC.can extend the offering for an additional 180 days at its sole discretion. Our common stock is deemed to be “penny stock” as that term is defined in Rule3a51-1 promulgated under the Securities Act of 1934.Brokers/Dealers dealing in penny stocks are required to provide potential investors with a document disclosing the risks of penny stocks.Moreover, brokers/dealers are required to determine whether an investment in a penny stock is suitable investment for a prospective investor. THESE SECURITIES INVOLVE A HIGH DEGREE OF RISK AND SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN AFFORD THE LOSS OF THEIR ENTIRE INVESTMENT.SEE” RISK FACTORS” BEGINNING ON PAGE5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. The date of this Prospectus is April13, 2012. AVAILABLE INFORMATION We have not previously been subject to the reporting requirements of the Securities and Exchange Commission.We have filed with the Commission a Registration Statement on Form S-1 under the Securities Act with respect to the shares offered hereby.This prospectus does not contain all of the information set forth in the Registration Statement and the Exhibits and Schedules thereto.For further information with respect to our Securities and to us you should review the Registration Statement and the Exhibits and Schedules thereto. You can inspect the Registration Statement and the Exhibits and Schedules thereto filed with the Commission, without charge, in our files in the Commission’s public reference room at treet N.E., Room 1580, Washington, D.C. 20459.You can also obtain copies of these materials at prescribed rates.You can obtain information on the operation of the public reference room by calling the SEC at 1-800-SEC-0330.The Commission maintains a web site on the internet that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the Commission at http://www.sec.gov REPORTS TO SECURITY HOLDERS As a result of the Registration Statement we are subject to the reporting requirements of the Federal Securities Law, and are required to file periodic reports and other information with the SEC.We will furnish our security holders with annual reports containing audited financial statements certified by independent public accountants following the end of each fiscal year and quarterly reports containing unaudited financial information for the first three quarters of each fiscal year following the end of such fiscal quarter. 2 TABLE OF CONTENTS Page Prospectus Summary 4 Selected Financial Highlights 4 Risk Factors 5 Forward Looking Statements 8 Use of Proceeds 9 Dilution 10 Plan of Distribution 13 Description of Securities 15 Legal Matters 17 Interest of Named Experts & Counsel 17 Description of Business 17 Management’s Discussion & Analysis of Financial Condition & Results of Operation 20 Directors and Executive Officers 21 Executive Compensation 24 Security Ownership of Certain Beneficial Owners & Management 24 Corporate Governance 25 Transactions with Related Persons & Control Persons 26 Disclosure of Commission’s Position on Indemnification for Securities Liabilities 26 Financial Statements 27 3 PROSPECTUS SUMMARY The following is only a summary of the information, financial statements, and notes included in this prospectus. You should read the entire prospectus carefully, including “Risk Factors” and our financial statements and notes to the financial statements, before making an investment in Fuel Technology Products, Inc. OUR COMPANY Fuel Technology Products, Inc. (“Fuel Technology”) is the exclusive distributor of MPG3 fuel enhancer.MPG3 fuel enhancer is a solid form fuel additive that dissolves completely in motor fuel to improve mileage and vehicle performance.It is a combustion catalyst which basically means it helps deliver a more complete burn of the fuel in the engine.It is made from 100% active ingredients and eliminates the packaging and handling costs associated with traditional bottle products.Fuel Technology Products, Inc. distributes its products in a multi-level marketing program using the name Fuel Saver Group. RISK FACTORS Fuel Technology Products, Inc. is a new start-up company with no operating history.Operations to date have been primarily getting set up to do business.There is no history of profitable operations.Fuel Technology Products, Inc. does not have adequate capital to develop its business plan.It must raise additional capital in the public market by selling its securities. Our securities are not traded on any market or securities exchange. SELECTED FINANCIAL HIGHLIGHTS The following table provides summary Financial Statement data from the inception to the period ending March31, 2011 and the nine months ended December 31, 2011, which has been derived from our audited and reviewed Financial Statements.The results of operations for this relatively short period of operation are not necessarily indicative of the results to be expected for any future accounting period.The data set forth below should be read in conjunction with “Management’s Discussion and Analysis of Financial Conditions and Results of Operations.”Our Financial Statements and the related notes are included in this prospectus. Inception to 3/31/2011 12/31/11 Net Sales/Operating Revenue $ 0 $ Income (loss) from Continuing Operations ) ) Income (loss) from Continuing Operations Per Common Share ) ) Total Assets 4 RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the risks described below and the other information in this prospectus before investing in our common stock. If any of the following risks occur, our business, operating results and financial condition could be seriously harmed. The trading price of our common stock could decline due to any of these risks, and you may lose all or part of your investment. This prospectus also contains forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks faced by us described below and elsewhere in this prospectus. We are a development-stage business that has not commenced revenue producing operations and expects to incur operating losses until such time, if ever, as we are able to develop significant revenue. The report of our independent registered public accounting firm for the fiscal year ended March 31, 2011 states that due to our losses from operations and lack of working capital there is substantial doubt about our ability to continue as a going concern. We will require additional capital in order to achieve commercial success and, if necessary, to finance future losses from operations as we endeavor to build revenue, but we do not have any commitments to obtain such capital and we cannot assure you that we will be able to obtain adequate capital as and when required.The fuel additive business is labor and capital intensive and the level of operations obtainable by a service company is directly linked and limited by the amount of available capital.Although we have some cash resources on hand at this time we believe that our ability to achieve commercial success and our continued growth will be dependent on our continued access to capital either through the additional sale of our equity or debt securities, bank lines of credit, projected financing or cash generated from our operations.We will seek to obtain additional working capital through the sale of our securities and, subject to the successful deployment of our cash on hand.However, we have no agreements or understandings with any third parties at this time for our receipt of additional working capital.Consequently, there can be no assurance that we will be able to obtain continued access to capital as and when needed or, if so, that the terms of any available financing will be subject to commercially reasonable terms. We do not have significant operating history and, as a result, there is a limited amount of information about us on which to make an investment decision.We have a limited history of operations and we may not be successful in our efforts to grow our business and to earn revenues.Our business and prospectus must be considered in light of the risks, expenses and difficulties frequently encountered by companies in their early stages of operation.As a result, management may be unable to adjust its spending in a timely manner to compensate for any unexpected revenue shortfall.This inability could cause net losses in a given period to be greater than expected.An investment in our securities represents significant risk and you may lose all or part of your entire investment.While our management has significant experience in the automotive industry, our company has minimal prior experience in the automotive industry.Accordingly, there is little history upon which to judge our current operations. We have limited management and staff and will be dependent for the foreseeable future upon consultants.At the present time, we have two part-time employees, including our executive officer.We intend to use the services of independent consultants and contractors to perform various professional services including data processing, legal, accounting and tax services.We believe that by limiting our management and employees we may be better able to control costs and retain flexibility in developing our company.Our dependence on third party consultants, data processing, legal and accounting personnel creates a number of risks including, but not limited to, (a) the possibility that such third parties may not be available to us when needed and (b) the risk that we may not be able to properly control the timing and quality of work conducted with respect to our projects. 5 Alternate fuels.The development of fuels to replace petroleum based products may eliminate the need for fuel additives such as electric vehicles and vehicles powered by alcohol based fuels made from plant material. Changes in gasoline formula.There are improvements being made in the gasoline generally sold for automobile use.The requirement for fuel blending with products such as ethanol may eliminate the need for fuel additives. Manufacturers’ warranty on engines.Some automobile manufacturers will not honor the warranty on their engines if fuel additives are used.This is particularly common in large truck diesel engines. Environmental Protection Agency Regulations.The federal government and several state governments are actively studying vehicle pollution and issuing regulations and mandatory compliance periods. Any of these regulations could restrict or eliminate the use of fuel additives. Multi-Level Marketing Regulation.Some states in the United States have special regulations involving multi-level marketing.Failure to comply with these regulations could adversely affect the Company. Our industry is highly competitive which may adversely affect our performance including our ability to acquire customers.We work in a highly competitive environment.In addition to capital, we must obtain agreements with manufacturers and sellers of automotive products.There are other companies similar to our company competing for this business.Virtually all of these competitors have financial and other resources substantially greater than ours.We cannot assure you that we will be able to acquire the necessary customers to make our company successful. If we lose our key personnel, our business and prospects may be adversely affected since we rely on certain key personnel to manage our business.Fuel Technology, in order to successfully implement its growth plans, is dependent upon its current Board of Directors, which includes William H. Marcel and Donald J. Rackemann.The loss of William H. Marcel and/or Donald J. Rackemann could have a material adverse effect upon Fuel Technology’s business prospects.Fuel Technology will depend heavily on its management team to effectively implement its business plan.There can be no assurance that if a change in management occurs, that management will be able to successfully achieve the goals established herein by Fuel Technology. Investors in our common stock will pay a price that substantially exceeds the value of our assets after subtracting our liabilities. The net tangible book value of our common stock on March 31, 2011, and December 31, 2011, was $0.02 and ($0.44) per share, respectively, based on 775,000 shares outstanding.Our investors will experience an immediate dilution of 97%.Investors will contribute 95% of the total amount of capital contribution in the Company but will own only 42% of the outstanding share capital and 42% of the voting rights. 6 Our offering price is arbitrarily determined and is unrelated to any measure of value, actual income or assets.We arbitrarily determined our offering price of $1.00 per share. It is not based upon an independent assessment of the value of our shares and should not be considered as such. We have no minimum offering amount and therefore may not receive any substantial offering proceeds to carry out our business plan.Since we have no minimum offering amount, an investor could receive shares but we may not sell enough shares to receive and apply any substantial net offering proceeds as described in Use of Proceeds.As a result of the no minimum offering amount, we are at risk of not being able to successfully carry out our business plan.If we receive 25% of our planned amount, we can achieve profitability and commercial success.If we receive 50% of our planned amount, we can expand into new marketing areas of the United States.If we receive 100% of our planned amount, we will be able to acquire other companies in a similar business and/or expand to other countries. We may have difficulty controlling our operating costs which causes a risk to obtaining profitabilityA multi-level marketing organization requires a substantial number of management personnel to recruit and train the multi-level marketers.The cost of developing a multi-level marketing sales organization and facility may require more capital than is anticipated.The company’s profitability depends on the efficient and successful negotiation of operating and marketing agreements with their customers and employees.A combination of high operating costs and low selling prices would impact the company’s ability to make a profit.There is no assurance that management will be able to control costs in the future. Management owns enough stock to control Fuel Technology which places investors at risk of not being able to affect management decisions.Management owns preferred stock with voting rights of 20,000,000 shares of common stock.Common stock is entitled to one (1) vote per share. Upon the consummation of this Offering, the officers and directors of Fuel Technology will beneficially own more than 57% of the voting rights.It is anticipated that these individuals will be in a position to control the outcome of all matters requiring shareholder or board approval, including the election of directors. Such influence and control is likely to continue for the foreseeable future and significantly diminishes control and influence, which future shareholders may have on Fuel Technology. See Securities Ownership of Management. Fuel Technology could issue additional stock, which could reduce the value of your investment.The holders of Common Stock do not have any subscription, redemption or conversion rights, nor do they have any preemptive or other rights to acquire or subscribe for additional, unissued or treasury shares. Accordingly, if Fuel Technologywere to elect to sell additional shares of Common Stock, or securities convertible into or exercisable to purchase shares of Common Stock following this Offering, persons acquiring Common Stock in this Offering would have no right to purchase additional shares and, as a result, their percentage equity interest in Fuel Technologywould be diluted. See Description of Securities. 7 Securities and Exchange Commission rules concerning sales of low-priced securities may hinder re-sales of our common stock.The Securities might be subject to the low-priced security or so-called penny stock rules that impose additional sales practice requirements on broker-dealers who sell such securities. For any transaction involving a penny stock the rules require, among other things, the delivery, prior to the transaction, of a disclosure schedule required by the Commission relating to the penny stock market. The broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information for the penny stocks held in the customer’s account. In the event the Securities are characterized as a penny stock, the market liquidity for the Securities could be severely affected. In such an event, the regulations relating to penny stocks could limit the ability of broker-dealers to sell the Securities and, thus, the ability of purchasers in this offering to sell their Securities in the secondary market. Our securities are not traded on any market or securities exchange and there is no assurance that they will be trading on a securities market after this Offering. The Company plans to file an Application for the stock to be traded on the OTC Bulletin Board; however, we have no assurances that our Application will be accepted by the Federal Investment Regulatory Agency.Our common stock is not traded on any market or securities exchange.Common stock being registered in this Registration Statement may be sold by the Company at a fixed price of $1.00 per share or in transactions that are not in the public market at a fixed price of $1.00 per share.We know of no market makers for our common stock. The offering price may not reflect the market price of our shares after the offering. Investors must contact a broker-dealer to trade Over-the-Counter Pink Sheets securities. As a result, you may not be able to buy or sell our securities at the times that you may wish.If we are accepted for listing on the OTC Bulletin Board, even though our securities are quoted on the Over-the-Counter Market, the Over-the-Counter Market Regulators may not permit our investors to sell securities when and in the manner that they wish because there are no automated systems for negotiating trades on the Over-the-Counter Market. In times of heavy market volume, the limitations of this process may result in a significant increase in the time it takes to execute investor orders. Therefore, when investors place market orders to buy or sell a specific number of shares at the current market price it is possible for the price of a stock to go up or down significantly during the lapse of time between placing a market order and its execution. We do not intend to pay dividends in the foreseeable future.Any investment gains will have to come by appreciation in the stock price rather than dividends.Fuel Technology has paid no dividends to its stockholders and does not plan to pay dividends on its common stock in the foreseeable future. Fuel Technology currently intends to retain any earnings to finance future growth.Investors may receive investment gains through appreciation of value of the stock in the public market. OTC Markets Listing Our StockOur common stock is not traded on any market or securities exchange.We currently have no agreements, arrangements or understandings with any broker/dealers to sell our shares. FORWARD-LOOKING STATEMENTS Information included or incorporated by reference in this prospectus may contain forward-looking statements. This information may involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from the future results, performance or achievements expressed or implied by any forward-looking statements. Forward-looking statements, which involve assumptions and describe our future plans, strategies and expectations, are generally identifiable by use of the words “may,” “will,” “should,” “expect,” “anticipate,” “estimate,” “believe,” “intend” or “project,” or the negative of these words or other variations on these words or comparable terminology. 8 USE OF PROCEEDS The following table sets forth management’s estimate of the allocation of net proceeds expected to be received from this offering. Actual expenditures may vary from these estimates. Pending such uses, we will invest the net proceeds in investment-grade, short-term, interest bearing securities. In the event that the entire offering is not sold, the proceeds received would be used for purchase of raw materials and component parts. Purchase of automated machine tools, marketing and increasing receivables and working capital would be deferred until funds are available. 100% of the 50% of the 25% of the Offering or Offering or Offering or shares sold shares sold shares sold Total Proceeds $ $ $ Commission(1) 0 0 0 Offering Expenses Net Proceeds Use of Net Proceeds Purchase of Inventory Sales, Promotion and Advertising Accounting and Admin. Expense Data Processing Increase in Working Capital(2) Reserve for Acquisitions 0 0 Total use of Net Proceeds (1) We plan to have our officers and directors offer and sell the shares. They will receive no discounts or commissions. To the extent that our officers and directors sell the shares, the proceeds, which allocated for commissions will be additional working capital. We do not have any agreements, arrangements or understandings with any broker/dealers to offer or sell our shares, although we may, at our discretion, retain such to assist in the offer and sale of shares. This represents the maximum underwriting discounts and commissions we will pay if broker/dealers are used to sell the shares. (2) Working capital will be applied to support cash flow, payroll and as a reserve for unexpected expenses. 9 DILUTION If you invest in our shares, your interest will be diluted to the extent of the difference between the initial public offering price per share and the pro forma net tangible book value per share after the offering.Dilution results from the fact that the per share offering price is substantially in excess of the book value per share attributable to the existing shareholders for our presently outstanding shares.The Company has 775,000 shares outstanding.Our net tangible book value attributable to shareholders as of March 31, 2011, was $18,500 or approximately $0.02 per share.The net tangible book value per common share as of March 31, 2011, represents the amount of total tangible assets, less good will, acquired in tangible assets net of total liabilities divided by the number of shares outstanding. The proceeds from the sale of shares will vary depending on the total number of shares sold. If all 15,000,000 shares offered hereunder were sold, there would be a total of 15,775,000 common shares issued and outstanding. If all 15,000,000 shares were sold the net proceeds after deducting the offering costs of approximately $30,000 will be $14,970,000.Adding the net offering proceeds to the net tangible book value, our total net tangible book value would be $14,988,500.Dividing our net tangible book value by the number of shares outstanding after the sale of the maximum offering results in a per share net tangible book value of approximately $0.95.If the preferred shares are converted to common shares, the net tangible book value would be approximately $0.42 per share.Therefore, the shareholders who purchase in this offering may suffer an immediate dilution in the book value of their shares of approximately $0.58 or approximately 58% and our present shareholders will receive an immediate book value increase of approximately $0.42 per share. If 7,500,000 shares offered hereunder were sold, there would be a total of 8,275,000 common shares issued and outstanding. The net proceeds after deducting the estimated offering costs of $30,000 will be $7,470,000.Adding the net offering proceeds to the net tangible book value, our total net tangible book value would be $7,488,500.Dividing our net tangible book value by the number of shares outstanding discloses a per share book value of approximately $0.91.Therefore, the shareholders who purchase in this offering will suffer an immediate dilution in book value of their shares of approximately $0.09 or approximately 9% and our present shareholders will receive an immediate book value increase of almost $0.91 per share.If the preferred shares are converted to common shares, the net tangible book value would be approximately $0.27 per share. If 3,750,000 shares offered hereunder were sold, there would be a total of 4,525,000 common shares issued and outstanding. The net proceeds after deducting the estimated offering costs of $30,000 will be $3,720,000. Adding the net offering proceeds to the net tangible book value, our total net tangible book value would be $3,738,500.Dividing our net tangible book value by the number of shares outstanding discloses a per share book value of approximately $0.83.Therefore, the shareholders who purchase in this offering will suffer an immediate dilution in book value of their shares of approximately $0.17 or approximately 17% and our present shareholders will receive an immediate book value increase of almost $0.83 per share.If the preferred shares are converted to common shares, the net tangible book value would be approximately $0.15 per share. 10 The following table illustrates the dilution, which will be experienced by investors in the offering: If 100% of Offering sold If 50% of Offering sold If 25% of Offering sold Offering price per share before deduction of offering expenses $ $ $ Net tangible book value per share before the offering $ $ $ Net tangible book value per share after the offering $ $ $ Dilution to new investor per share $ $ $ Dilution to new investor as a percentage 5% 9% 17% Net tangible book value per share after the offering with preferred shares converted to common shares $ $ $ Comparative Data: The following chart illustrates our pro forma proportionate ownership, upon completion of the offering, assuming 100%, 50% and 25% of the shares is sold, of present stockholders and of investors in the offering, compared to the relative amounts paid and contributed to our capital by present stockholders and by investors in this offering, assuming no changes in net tangible book value other than those resulting from the offering. If 100% of the offering or 15,000,000 shares were sold Shares Owned Percentage Total Shares Outstanding Total Consideration Percentage Total Consideration Average Price / Share New Investors 32 % $ 99 % $ Existing Shareholders 68 % $ 1 % $ If 50% of the offering or 7,500,000 shares were sold New Investors 19 % $ 95 % $ Existing Shareholders 81 % $ 5 % $ If 25% of the offering or 3,750,000 shares were sold New Investors 10 % $ 90 % $ Existing Shareholders 90 % $ 10 % $ 11 The following table sets forth Management’s estimate of the allocation of net proceeds expected to be received from this offering. Actual expenditures may vary from theseestimates. Pending such uses, we will invest the net proceeds in investment-grade, short-term, interest bearing securities. In the event that the entire offering is not sold, the proceeds received would be used for purchase of test equipment, component parts and computers and computer programming.Capital would be deferred until funds are available. 100% of the Offering or 15,000,000 shares sold 50% of the Offering or 7,500,000 shares sold 25% of the Offering or 3,750,000 shares sold Total Proceeds $ $ $ Less: Commission (1) -0- -0- -0- Offering expenses $ Net Proceeds $ $ $ Use of Net Proceeds Purchase ofinventory: $ $ $ Sales Promotion & Advertising: $ $ $ Additional Account & Admin. Expense: Computers & Programming: Increase in working capital:(2) $ $ $ Funding for Acquisitions & Expansion -0- -0* Total use of net proceeds: $ $ $ (1) We plan to have our officers and directors offer and sell the shares. They will receive no discounts or commissions. To the extent that our officers and directors sell the shares, the proceeds, which allocated for commissions will be additional working capital. We do not have any agreements, arrangements or understandings with any broker/dealers to offer or sell our shares, although we may, at our discretion, retain such to assist in the offer and sale of shares. This represents the maximum underwriting discounts and commissions we will pay if broker/dealers are used to sell the shares. (2) Working capital will be applied to support cash flow, payroll and as a reserve for unexpected expenses. 12 PLAN OF DISTRIBUTION Currently we plan to have our officers sell the common shares on a self-underwritten basis. They will receive no discounts or commissions. Our officers will deliver prospectuses to these individuals and to others who they believe might have interest in purchasing all or a part of this offering. We may retain licensed broker/dealers to assist us in selling our shares, if we deem such to be in our best interest. At this time we do not have any commitments, agreements or understandings with any broker/dealers. The maximum underwriting discounts and commissions we are willing to pay to engage broker/dealers are ten percent (10%).In the event we choose to sell our shares through broker/dealers, we will file a post-effective amendment to this Registration Statement to identify the broker/dealers.Any broker/dealers engaged to sell the shares will be deemed underwriters. In order to buy shares you must complete and execute the Subscription Agreement and return it to us at 3184-D Airway Avenue, Costa Mesa, California 92626.Payment of the purchase price must be made by check payable to the order of Fuel Technology Products, Inc.The check is to be delivered directly to Fuel Technology Products, Inc. at the above-mentioned address. We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. Our officers will not register as a broker/dealer under Section 15 of the Securities Exchange Act of 1934 in reliance upon Rule 3a4-1. Rule 3a4-1 sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer’s securities and not be deemed to be a broker/dealer. The conditions are that: 1. The person is not statutorily disqualified, as that term is defined in Section 3(a)(39) of the Act, at the time of his participation; and, 2. The person is not at the time of their participation, an associated person of a broker/dealer; and, 3. The person meets the conditions of Paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that he (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in securities; and (B) is not a broker or dealer, or an associated person of a broker or dealer, within the preceding twelve (12) months; and (C) do not participate in selling and offering of securities for any issuer more than once every twelve (12) months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Our officers and directors are not statutorily disqualified, are not being compensated, and are not associated with a broker/dealer. They are and will continue to be one of our officers and directors at the end of the offering and have not been during the last twelve months and are currently not broker/dealers or associated with broker/dealers. They have not nor will not participate in the sale of securities of any issuer more than once every twelve months. Only after the SEC declares our registration statement effective, do we intend to advertise, through tombstones, and hold investment meetings in various states where the offering will be registered. We will not utilize the Internet to advertise our offering. We will also distribute the prospectus to potential investors at the meetings and to our friends and relatives who are interested in us as a possible investment in the offering. We intend to sell our shares in the United States of America. 13 Penny Stock Rules / Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, and Rules 15g-1 through 15g-6 promulgated there under. They impose additional sales practice requirements on broker/dealers who sell our securities to persons other than established customers and accredited investors who are generally institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses. Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker/dealer transactions in penny stocks unless the broker/dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker/dealer to engage in a penny stock transaction unless the broker/dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker/dealers from completing penny stock transactions for a customer unless the broker/dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker/dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker/dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker/dealers to approve the transaction for the customer’s account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding his investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of his rights and remedies in cases of fraud in penny stock transactions; and, the Federal Investment Regulatory Agency’s (FINRA) telephone number (301) 590-6500 for information on the disciplinary history of broker/dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares due to broker-dealer reluctance to undertake the above-described regulatory burdens. 14 DESCRIPTION OF SECURITIES The following description is a summary of the material terms of the provisions of our Articles of Incorporation and Bylaws and is qualified in its entirety. The Articles of Incorporation and Bylaws have been filed as exhibits to the Registration Statement of which this prospectus is a part. Fuel Technology is authorized to issue a total of one hundred million (100,000,000) shares of common stock $0.001 par value and one hundred thousand (100,000) shares of preferred stock $0.001 par value.When issued shares will be fully paid and non-assessable. To date Fuel Technology has issued one hundred thousand shares (100,000) of special preferred stock and seven hundred seventy-five thousand (775,000) common shares. Voting Rights for Common Stock: Holders of shares of Common Stock are entitled to one vote per share on all matters submitted to a vote of the shareholders. Shares of Common Stock do not have cumulative voting rights which means that the holders of a majority of the shareholder votes eligible to vote and voting for the election of the Board of Directors can elect all members of the Board of Directors.In the event of a liquidation, dissolution or winding up of the company, holders of common stock are entitled to share ratably in all assets remaining after payment of liabilities and preferred shareholders. Voting Rights for Preferred Stock: Holders of shares of Preferred Stock are entitled to 200 votes per share on all matters submitted to a vote of the shareholders. Holders of preferred stock are not entitled to receive ratably such dividends as may be declared by the board of directors out of funds legally available therefore. In the event of a liquidation, dissolution or winding up of the company holders of preferred stock areentitled to share ratably in all assets remaining after payment of liabilities. Holders of preferred stock have the right to convert their preferred stock into common stock at a conversion rate of 200 shares common stock for each share of preferred stock.The preferred stock has no preemptive or other subscription rights. There are no redemption or sinking fund provisions applicable to the preferred stock. All outstanding shares of preferred stock are duly authorized, validly issued, fully paid and non-assessable. Dividend Policy: Holders of common stock are entitled to receive ratably such dividends, if any, as may be declared by the Board of Directors out of funds legally available. We have not paid any dividends since our inception and presently anticipate that all earnings, if any, will be retained for development of our business. Any future disposition of dividends will be at the discretion of our Board of Directors and will depend upon, among other things, our future earnings, operating and financial condition, capital requirements, and other factors. Liquidation Rights:Upon any liquidation, dissolution or winding up of Fuel Technology holders of shares of Common Stock are entitled to receive pro rata all of the assets of Fuel Technology available for distribution to shareholders after distributions are made to holders of Fuel Technology’s Preferred Stock. (See Special Preferred Stock.) 15 Preemptive Rights: Holders of Common Stock do not have any preemptive rights to subscribe for or to purchase any stock, obligationsor other securities of Fuel Technology. Registrar & Transfer Agent:Holladay Stock Transfer, Inc., Holladay Business Plaza, 2939 North 67th Place, Scottsdale, Arizona 85251.Phone (480) 481-3940, FAX (480) 481-3941. Stock Options: Fuel Technology has no stock option plan for its employees and has no current plans to develop one in the immediate future. Warrants There are no outstanding warrants to purchase our securities. Options There are no outstanding stock options to purchase our securities. Miscellaneous Rights and Provisions Holders of our common stock have no preemptive rights. Upon our liquidation, dissolution or winding up, the holders of our common stock will be entitled to share ratably in the net assets legally available for distribution to stockholders after the payment of all of our debts and other liabilities. All outstanding shares of our common stock are, and the common stock to be outstanding upon completion of this offering will be, fully paid and non-assessable. Anti-Takeover Effects of Provisions of the Articles of Incorporation The authorized but unissued shares of our common stock are available for future issuance without our stockholders’ approval. These additional shares may be utilized for a variety of corporate purposes, including, but not limited to, future public or direct offerings to raise additional capital, corporate acquisitions and employee incentive plans. The issuance of such shares may also be used to deter a potential takeover of Fuel Technology'sthat may otherwise be beneficial to stockholders by diluting the shares held by a potential suitor or issuing shares to a stockholder that will vote in accordance with the desires of Fuel Technology Product’s Board of Directors. A takeover may be beneficial to stockholders because, among other reasons, a potential suitor may offer stockholders a premium for their shares of stock compared to the then-existing market price. The existence of authorized but unissued and unreserved shares of preferred stock may enable the Board of Directors to issue shares to persons friendly to current management which would render more difficult or discourage an attempt to obtain control of Fuel Technology by means of a proxy contest, tender offer, merger or otherwise, and thereby protect the continuity of our management. 16 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our securities are not traded on any market or securities exchange.Fuel Technology Products, Inc. plans to file an Application for the stock to be traded on the OTC Bulletin Board; however, we have no assurances that our Application will be accepted by the Financial Industry Regulatory Authority (FINRA).Our common stock is not traded on any market or securities exchange.Common stock being registered in this Registration Statement may be sold by the Company at a fixed price of $1.00 per share or in transactions that are not in the public market at a fixed price of $1.00 per share.We know of no market makers for our common stock. The offering price may not reflect the market price of our stock. LEGAL MATTERS From time to time, we may become involved in various lawsuits and legal proceedings which arise in the ordinary course of business; however, litigation is subject to inherent uncertainties and an adverse result in these, or other matters may arise from time to time, that may harm our business.We are currently not aware of any such legal proceedings or claims that we believe will have a material, adverse affect on our business, financial condition or operating results. INTERESTS OF NAMED EXPERTS AND COUNSEL The financial statements included in this prospectus and the Registration Statement have been audited by M&K CPAS, PLLC to the extent and for the periods set forth in their report appearing elsewhere herein and in the Registration Statement, and are included in reliance in such report given upon the authority of said firm as experts in auditing and accounting. No expert or counsel named in this prospectus as having prepared or certified any part of this prospectus or having given an opinion upon the validity of the securities being registered or upon other legal matters in connection with the registration or offering of the common stock was employed on a contingency basis or had, or is to receive, in connection with the offering, a substantial interest, direct or indirect, in the registrant or any of its parents or subsidiaries.Nor was any such person connected with the registrant or any of its parents or subsidiaries as a promoter, managing or principal underwriter, voting trustee, director, officer, or employee. DESCRIPTION OF BUSINESS Overview of the Company Fuel Technology Products, Inc. was incorporated in the state of Nevada on August 3, 2010.The Company has not had any bankruptcy, receivership or similar proceeding. There has been no material reclassification, merger, consolidation or purchase or sale of a significant amount of assets.The Company does not plan to have any merger or sales of its assets.Since its incorporation the Company has been involved in developing its Business Plan and preparing to commence business. Mr. Marcel and Mr. Rackemann along with considerable technical assistance from consultants have developed a formula that their experiments show improved vehicle performance and mileage.With the common use of unleaded gasoline, most fuel additives such as tetraethyl lead are no longer used.The various fuel additives have been the subject of extensive studies.The “Society of Automotive Engineers” and other professional journals have published hundreds of articles on this subject.In addition, the Petroleum Institute of America, an industry trade organization, did extensive testing in the development of unleaded gasoline.Fuel Technology Products, Inc., after several years of testing, has developed what they feel is the right combination of additives to enhance engine performance.This product has been named MPG3.The product, MPG3, is a combustion catalyst that results in a more complete and controlled burn within the combustion chamber of gasoline engines.A combustion catalyst changes the rate of the explosion of the fuel in the cylinder of an engine.Tests in the laboratory that Fuel Technology Products, Inc. has access to indicates that their product also increases the octane of the fuel.A typical octane improvement is in the range of seven-tenths (0.7) to three (3), depending on the fuel used.Several hundred unpublished road tests by Fuel Technology Products, Inc. in vehicles using unleaded gasoline without MPG3, compared to several hundred unpublished road tests with the same vehicles using unleaded fuel with MPG3 added showed an increase in fuel economy by the group using the MPG3 additive Unlike other chemicals that participate in the chemical reaction, a catalyst is not consumed by the reaction itself.A catalyst may instantaneously participate in multiple chemical transformations.These transformations cause a more complete fuel burn which improves economy and reduces emissions.The Company has conducted more than one hundred (100) tests on vehicles without using the MPG3 product; and, the same vehicle using the MPG3 product and measuring the performance.The tests indicate an increase in gas mileage on the average of two to three miles per gallon using MPG3.The development of the product is completed and the necessary approvals have been obtained and the MPG3 product is ready to be marketed. 17 How It Works Nearly all automobiles have internal combustion engines.An internal combustion engine has a cylinder and a piston that moves up and down inside the cylinder.Most cars have four, six or even eight cylinders in the engine.The piston is connected to a crank shaft that is connected through other devises to the wheels of the car to make the car move.The piston starts at the top of the cylinder.A valve allows fuel (gasoline and air) to enter the cylinder as the piston moves downward.The valve then closes and the piston moves upward, compressing the fuel (gasoline and air) until it reaches the top of the cylinder.At that point, a spark sets off a fire inside the cylinder burning the fuel.The expanding gases of the fire force the piston downward turning the crank shaft and, in turn, moving the car.A valve at the top of the cylinder then opens, the piston comes back up to the top of the cylinder forcing the smoke, (exhaust) etc., from the burning fuel out of the cylinder and into an exhaust pipe.The cylinder then starts down sucking in new fuel and repeating the cycle. Different fuel burns at different rates.For example, gun powder burns at a very fast rate and fuel (wood) in a camp fire burns at a relatively slow rate.The rate of burn depends on how much the fuel is compressed and the chemical make-up of the fuel.Automobile gasoline, when compressed, is a very quick burning fuel.A significant portion of the fuel is not burned in the cylinder and forced out with the exhaust.MPG3 fuel enhancer slows down the rate of the burn allowing a greater percent of the fuel in the cylinder to burn before being forced out of the cylinder as exhaust.This gives the engine more power and better use of the fuel which results in improved gas mileage. Environmental protection regulations restrict refiners from adding significant amounts of fuel additives.All automobile fuel comes with a small proprietary fuel additive package already added.Performance and cleansing additives are usually added in only trace amounts.This creates an opportunity for after market fuel additives designed to improve the quality and performance of “pump” gas.MPG3 is added to the fuel by inserting a small tablet, about one-half inch in diameter, into the fuel tank each time the tank is filled. Octane is a measure of fuel’s tendency to burn in a controlled manner rather than exploding in an uncontrolled manner.Octane also relates to the anti-knocking capacity of the fuel and its detonation resistance properties.When crude oil is “cracked” at the refinery, you end up getting hydro-carbon chains of varying links.These different chain links can be separated from each other and blended to form different fuels.For example, methane has a single carbon atom; propane has three; hexane has six and octane as its name implies has eight carbon atoms chained together.The greater the octane number, the greater the fuel’s stability when compressed; therefore, compression ratios of engines can increase as the octane percentage goes up.Gas with 89 or 91 octane, therefore, is better suited for engines with higher compression ratios such as our modern, high performance automobile engines.MPG3 acts as a catalyst in improving the octane and giving the fuel greater stability during the explosion of the fuel.This results in more power from the same quantity of fuel.The laboratory that Fuel Technology Products, Inc. has access to has experimented with many combinations of additives to develop MPG3. Fuel Technology Products, Inc. has registered its formula with the United States Environmental Protection Agency pursuant to Regulation 40 CFR 79.23 and has been assigned Identification Number 258320001- MPG3 Fuel Enhancer.Registration does not in any way represent an endorsement by the United States Environmental Protection Agency.It simply indicates compliance to their regulations by Fuel Technology Products, Inc. The principal product of Fuel Technology Products, Inc. is a fuel enhancer additive known as MPG3.The Company plans to market MPG3 throughout the United States. The marketing plan of the Company is to sell its products by direct sales rather than the traditional automotive distribution system through warehouses, distributors and retailers. Direct selling (or multi-level marketing) is appointing key/influential persons in the auto racing industry such as crew chiefs of racing cars, technicians in automotive service departments or auto repair shops.These people are in contact with persons knowledgeable about their cars and interested in new innovations.These persons, in turn, recruit individuals to sell MPG3 to other users.The direct marketing sales approach is well established by major companies such as Avon, Herbal Life or Mary Kay products.At the present time the Company has more than 60 top level distribution representatives.The Company is aggressively acquiring new representatives.The Company plans to expand its marketing nationwide as rapidly as possible. The Company has only one product at this time, MPG3, and does not plan any new products in the near future.Research and development is on-going to improve their present MPG3 product. The fuel additive business is a very competitive market place.There are many products available through conventional distribution channels such as auto parts stores and gasoline stations.The price of some of the competitive products is both more expensive and less expensive than MPG3.A number of the competitors have greater financial resources and experience in the industry than Fuel Technology Products, Inc.The Company feels its direct marketing distribution system will allow it to be successful in the market place. Mr. Marcel and Mr. Rackemann developed MPG3 along with considerable technical assistance from consultants after years of experience in the auto industry and race car fuels.The formula is a “trade secret.”They have elected not to reveal the contents that would be required to obtain a patent.The product can be manufactured by many major chemical companies.A Google search currently lists seventeen companies active in the auto racing fuel business.Nearly all of them have the capability of manufacturing the MPG3 product.These companies are required to sign a confidentiality non-disclosure agreement prior to being given the formula to manufacture the product for Fuel Technology Products, Inc.All of the components of the product are readily available in the market place.The Company is not dependent on a single supplier for its product. 18 There have been increases in the price of the raw materials over the last six months.The Company passes on the increased costs to the consumer through price increases. The Company is not dependent on a single or a few major customers.Its direct marketing plan causes it to have a large number of small volume customers. The Company does not have patents, trademarks, licenses, franchises, concessions, royalty agreements or labor contracts of any kind.The Company has elected to keep the contents of its product secret rather than to patent it. Government approval is not required to sell the Company’s product, MPG3.The government does, however, require that the formula be registered with the United States Environmental Protection Agency pursuant to Regulation 40 CFR 79.23.The Environmental Protection Agency has an assigned identification number:258320001-MPG3 Fuel Enhancer.Registration does not in any way represent an endorsement by the United States Environmental Protection Agency.It simply indicates compliance with their regulations by Fuel Technology Products, Inc.The Company is in compliance with all existing government regulations on its business.To the knowledge of the Company there are no future regulations planned or discussed at the government level that would adversely affect the Company’s business plan.The cost of compliance with the environmental laws to date is estimated at $40,000. The Company has been actively involved in research and development of its product since its inception.The cost of the development of MPG3 from August, 2010, (inception) through December 31, 2011, (16 months) has been $333,997.The developmental cost has all been paid by loans from the principal shareholder.It is anticipated that the selling price of the product will include recapture of development costs amounting to 15% of the selling price. The Company currently has five full time employees.The Company plans to hire additional employees as required by the increase in sales.The employees will be sales support personnel.There are no plans to hire other research or product development personnel. Reports to Security Holders The Company will deliver an annual report to all security holders voluntarily.The annual report will include audited financial statements and will be filed with the SEC’s Edgar Reporting System. Description of Property The Company has Corporate Offices at 204 W. Spear Street, Suite 3020, Carson City, Nevada 89703, and Administrative Office, marketing workshop and storage space at 3184-D Airway Avenue, Costa Mesa, California 92626.Our telephone number is:(775) 886-0601.Our fax number is:(775) 883-2723.We occupy 6,000 square feet of office, laboratory and storage space in a leased building.The lease is for one year starting March 22, 2011.The lease contains a provision for an optional two additional years. The lease rate is $5,100 per month with a security deposit of $5,700.The office is staffed with administrative, sales and engineering personnel.The Company does not plan acquisition of additional plant and/or equipment. 19 Market Price and Dividends of Registrants’ Common Securities Our securities are not traded on any market or securities exchange.There are no commitments to have them listed on an exchange at this time.The Company has no outstanding options or warrants to purchase our securities and the Company has made no representations that it will sell any of our securities. One hundred thousand shares (100,000) of preferred stock which have conversion rights of twenty million (20,000,000) common shares are owned by the Company’s president, William H. Marcel, and the Company’s vice president, secretary and treasurer, Donald J. Rackemann.This represents voting control of the Company after the Offering.The Company has never paid a dividend on its common stock and has no plans to do so in the future.The Company has no equity compensation plans requiring the issuance of stock. Management’s Discussion and Analysis of Financial Condition and Results of Operation Overview of Our Company Fuel Technology Products, Inc. has developed a unique formula of a combination of well known fuel additive chemicals that the Company believes improve vehicle performance and mileage.With the common use of unleaded gasoline, most fuel additives such as tetraethel lead and other organometallic compounds are no longer used.These and other fuel additive chemicals, used in the right combination, improve the efficiency of gasoline engines.Fuel Technology Products, Inc., through many years of research of fuels and additives used in high performance for racing, has developed a proprietary product called MPG3.The Company’s tests in the laboratory that it has access to indicates that when MPG3 is added to unleaded gasoline, it increases the octane of the fuel.It is a combustion catalyst which basically means it helps deliver a more complete burn of the fuel in the engine.A typical octane improvement will be in the range of seven-tenths (0.7) to three (3), depending on the fuel used.This translates into increased fuel mileage from one to three percent per mile, per gallon. Our Strategy There is significant opportunity for products that would improve the efficiency of engines in diesel and gasoline powered vehicles.The diesel engine segment is primarily commercial vehicles and the gasoline segment is largely made up of passenger cars, pick up trucks and SUVs.According to the National Market Research Company, Freedonia Group, special fuel additive sales in the United States will reach annual sales of 1.3 billion dollars by the end of 2012. Fuel Technology Products, Inc., doing business as Fuel Saver Group, is establishing a direct sales marketing program to market its MPG3 Fuel Additive.The members of the direct sales marketing program are being recruited from the auto racing industry and the auto repair business.Also, many car clubs have older, classic automobiles that normally require leaded fuel which is generally unattainable.The MPG3 Fuel Additive allows these vehicles to use unleaded fuel.These people are in contact with persons knowledgeable about their cars and interested in new innovations.It is planned that a number of these personnel will develop significant levels of distribution under each of them.The Company is planning to expand its marketing nation-wide as rapidly as possible.The Company is in negotiations with existing organizations in other countries that wish to market the product in their countries.Fuel Technology contracts the manufacturing of the MPG3 Fuel Additive with a well known manufacturer of fuel additives. Financial Condition On March 31, 2011, we had assets of $68,500 including working capital of $53,330.We have $50,000 in long term debt and no current Accounts Payable. On December 31, 2011, we had assets of $67,026 and had started sales of $20,823. In addition to the $50,000 in long term debt, a major shareholder, Donald J. Rackemann, is advancing funds to the Company on an as needed basis.On December 31, 2011, he had advanced $405,663, including the $50,000 long term Note.We believe our ability to achieve commercial success and continued growth will be dependent upon our continued access to capital either through additional sale of our equity or cash generated from operations.We will seek to obtain additional working capital through the sale of our securities.We will attempt to obtain additional capital through bank lines of credit; however, we have no agreements or understandings with third parties at this time.If the Company is successful in selling the shares being registered in this document, the funding will be adequate to pay off its loans and adequately fund the Company.A copy of the loan agreement between Donald J. Rackemann and Fuel Technology Products,Inc. is attached as Exhibit 10.2 20 Directors and Executive Officers The following table sets forth the names of the members of the Company’s Board of Directors, Executive Officers, and the position with the Company held by each. Name Age Position William H. Marcel
